Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to claims filed on October 22, 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below as authorized by Ebenesar Thomas by telephone communication on 1/20/2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims have been amended as follows:
1. (Currently Amended):	A correlation function generation apparatus comprising:
a memory configured to store instructions; and
a processor configured to execute the instructions to:
obtain a plurality of input signals associated with ambient noise and a target sound source the plurality of input signals microphones 
obtain a plurality of frequency domain signals by transforming the plurality of input signals; 
calculate a cross-spectrum based on said plurality of frequency domain signals;
obtain a circular variance of said cross-spectrum as a variance of a phase of said cross-spectrum; and
generate a correlation function to be used for estimating a direction of said target sound source, based on said cross-spectrum weighted by a weight calculated from said obtained circular variance, wherein the weight is inversely proportional to the obtained circular variance.

obtaining a plurality of input signals associated with ambient noise and a target sound source the plurality of input signals microphones 
obtaining a plurality of frequency domain signals by transforming the plurality of input signals;
calculating a cross-spectrum based on said plurality of frequency domain signals;
obtain a circular variance of said cross-spectrum as a variance of a phase of said cross-spectrum; and
generate a correlation function to be used for estimating a direction of said target sound source, based on said cross-spectrum weighted by a weight calculated from said obtained circular variance, wherein the weight is inversely proportional to the obtained circular variance.

13. (Currently Amended):	A non-transitory computer readable storage medium storing a correlation function generation program for causing a computer to execute a method, the method comprising:
obtaining a plurality of input signals associated with ambient noise and a target sound source the plurality of input signals microphones 
obtaining a plurality of frequency domain signals by transforming the plurality of input signals; 
calculating a cross-spectrum based on said plurality of frequency domain signals;
obtain a circular variance of said cross-spectrum as a variance of a phase of said cross-spectrum; and
target sound source, based on said cross-spectrum weighted by a weight calculated from said obtained circular variance, wherein the weight is inversely proportional to the obtained circular variance.

15. (Currently amended):	The correlation function generation apparatus according to claim 1, wherein the processor is further configured to execute the instructions to estimate a direction of said target sound source based on the correlation function.

16. (Currently amended):	The correlation function generation method of claim 12, further comprising: 
estimating a direction of said target sound source based on the correlation function.

17. (Currently amended):	The non-transitory computer readable storage medium of claim 13, further comprising: 
estimating a direction of said target sound source based on the correlation function.


Allowable Subject Matter
Claims 1, 6-13, and 15-17 are allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS H MAUNG/Primary Examiner, Art Unit 2654